Whitfield, O. J.,
delivered the opinion of the court.
The contract price in this case was less than $200, and consequently, under Code 1906, § 363, no inspection was required by law. The compensation provided by Code 1906, § 2195, only applies where the inspection is “required by law.” The only supervision necessary, oh the facts of this ease, was that general supervision which, and the compensation for which, are provided for in Code 1906, § 44-67, to wit, $50 per annum. In this case no road commissioner was employed by the county, and the county convicts were not worked on the roads, and the members of the board did draw their pay of $50 per annum, under Code 1906, § 4467. The county of De Soto elected to work its public roads under the provisions of the last eleven sections of chapter 123 of the Code of 1906. Section 4447, dealing with the overseer System, provides that the roads must be inspected twice each year by members of the board; sections 4400 and *7914402 provide - for a committee to view, lay out, and to assess damages; and section 363 provides for an inspection, by a committee, of work done under contracts for bridges, roads, public buildings, and other contract work. It will be seen, therefore, from these provisions, that in each case, where provision for payment is provided for in section 2195, an inspection is somewhere specifically enjoined by express provision of some statute.
We are therefore of the opinion that, as the work in this case cost less than $200, this very section 363 must be understood as directing that no inspection is to be made of a special kind, nor is any extra pay to be made for any case where the amount of work is less than $200; but the only compensation in such case is that provided in section 4467, which compensation the ap-pellees have received. The legislature manifestly intended, taking all these sections into view as one whole, that the members of the boards of supervisors should not receive any other compensation than that provide'! in said section 4467 for their duty of general supervision of those small cases where the work. performed is for less than $200; the sum of $50 per annum to each supervisor being deemed sufficient to embrace that very slight degree, of inspection necessary in so small a case.
The action of the learned court below, in holding that the accounts of the appellees were legal claims under the facts of this ease, was therefore erroneous. Wherefore the decree is reversed, and the injunction reinstated and made perpetual.

Reversed.